By the Court

Lumpkin, J.,
delivering the opinion.
The Mayor and Council of Rome having seized and appropriated a portion of the real estate of the defendant in the city to a public street, the action is brought to recover of the- corporation the value of the property thus taken. The iury found two hundred and eighty-five dollars for the plaintiff, Perkins.
A motion was made and overruled before the case was submitted to the jury, to dismiss the action. No exceptions was taken at the time to the decision ; but this is made one of the grounds for setting aside the verdict and arresting the judgment.
We think this objection, if good at all, came too late after verdict.
The landholder, instead of enjoining the corporation from taking his property before just compensation was made, or suing in trespass, brings his action to recover its value. If he is content to take this course, we do not see that the pub-*156lie can object We shall require the plaintiff to execute and file the necessary release, to avoid all future misunderstanding.
■ The testimony was conflicting. The jury have found the land to belong to the plaintiff, and we cannot say that their verdict is strongly and decidedly against the weight of evidence.